Richardson. C. J.,
delivered the opinion of the court.
The statute requires the person or persons making the demand, to make out'a particular statement thereof under his or their hands. The statement need not have all the technical precision of a declaration. It is sufficient if it distinctly shows on what ground and for what cause the demand is made, so that the court can see that neither a frivolous nor an illegal claim was made the ground of the proceedings. In the case of Skillings vs. Coolidge et al., 14 Mass. Rep. 43, it was very properly decided, that when the claim was, “To balance due this day, as per accounts exhibited referees, flo'000,” it was sufficiently particular, because a balance of accounts was evidently the ground of the claim. But in Jones vs. Hacker, 5 Mass. Rep. 264, where the demand was, ““ Ephaim Jones demands of Jeremiah Hacker $250,” it was held not to be sufficiently particular. In the case now before us it does not appear on what ground the damages were demanded. For aught that appears, they might have been claimed for the breach of an illegal contract; and we are of opinion that no judgment can be rendered upon the report.

Report rejected.